Allen, J.
1. No legal or constitutional right of the defendant was violated by the refusal of the presiding justice to postpone the trial until the court should be held three months afterwards in Lowell. Commonwealth v. Donovan, 99 Mass. 425. Commonwealth v. Drake, 124 Mass. 21.
2. The testimony that the defendant took from her garments and threw away a lager beer bottle containing whiskey was competent for the jury to consider. The words “ said to contain whiskey ” we interpret to mean that some witness testified that the bottle contained whiskey.
8. Certain evidence was admitted, without objection, that drunken men were near the defendant’s premises at other times *163than that specified in the complaint; and the defendant introduced evidence tending to explain the same in a way consistent with her innocence. The whole was submitted to the jury, with instructions that they might consider any of the testimony as to acts which occurred within thirty days prior to the date of the alleged offence, which tended to establish the charge in the complaint. This instruction was right. Commonwealth v. Finnerty, 148 Mass. 162.
4. The evidence was no doubt sufficient to warrant a conviction. If the evidence reported were questionable, there was other evidence not reported.
5. The inspectors might testify to material facts within their knowledge, even though they were acting unlawfully, (which we do not intimate was the fact,) when the facts came to their knowledge. Commonwealth v. Tibbetts, 157 Mass. 519.

Exceptions overruled.